ah od

Ce : an ea “4 I
ae af + 7
a i
fi

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA |

United States of America - JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)

Berenice Martinez-Paniagua Case Number: 3:20-mj-20091

 

 

aan Fy pasa [hy
Robert A. Garcig - i pes ‘ 8

ey
we!
Deyendant's Attorney 0 nat nieeae

 

REGISTRATION NO. 93714298 JAN 16 2023

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

[] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) HO 1
C1 The defendant has been found not guilty on count(s) .
C. Count(s) — dismissed on the motion ofthe United States.
IMPRISONMENT .
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term, of: —
Xr SERVED Oo a days

Assessment: $10 WAIVED Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

1) Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify ihe court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, January 16, 2020
Date of Imposition of Sentence

DUSM HONORABLE F. A. GOSSETT II
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy sO a - | 3:20-mj-20091

 
